Title: [Diary entry: 20 May 1788]
From: Washington, George
To: 

Tuesday 20th. Thermometer at 67 in the morning—82 at Noon and 80 at Night. Wind at East in the Morning, and very heavy. Clear afterwards with the Wind at So. Wt. Rid in Company with Mrs. Morris, Mrs. Washington, the two Mr. Morris’s & Colo. Humphreys to my Mill, and returned home thro’ Frenchs & the Ferry Plantations, & by the Brick yard. Began to Sow Buck Wheat today at the Ferry. Business in other respects at the above places going on as yesterday. Finished planting Corn in the New ground at the Mansn. House on the No. side of the Road. Doctr. Craik came here to Breakfast—proceeded on to Portobacco and returned in the afternoon. Mrs. Craik, Mrs. Porter, and Mr. Munsher came here to dinner & returned in the Afternoon.